Citation Nr: 0500144	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-04 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include myocardial infarction and rheumatic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the veteran's request to 
reopen the claim for service connection for a heart disorder.  
In the April 2002 statement of the case, the Decision Review 
Officer reopened the veteran's claim and denied it on the 
merits.

In March 2003, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The Board remanded the claim for service connection for a 
heart disorder in October 2003 for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim, the evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf. 

2.  The evidence of record establishes that a heart disorder 
clearly and unmistakably existed prior to service.

3.  The pre-existing heart disorder clearly and unmistakably 
was not aggravated during service.

CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance is rebutted.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2004).

2  A pre-existing heart disorder was not aggravated during 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for service 
connection.  The Board concludes the discussions in the March 
2002 rating decision, the April 2002 statement of the case 
(SOC), the July 2004 supplemental statement of the case 
(SSOC), and October 2001 and January 2004 letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOC also included the requirements 
which must be met to establish service connection.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as a letter from the RO dated in April 2004, provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  A complete VCAA 
notice was not provided to the veteran before the RO decision 
that is the subject of this appeal.  A VCAA letter was 
provided to the veteran in October 2001; however, it did not 
lay out what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  The 
January 2004 letter cured that defect, and while it cured the 
defect after the issuance of the initial rating decision, in 
Pelegrini II, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the claimant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In the present case, the Board finds that there was no 
prejudice to the veteran.  The Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  That is what was 
done in the present case.  The veteran was given a fully-
compliant VCAA notice letter in April 2004 and was given an 
opportunity to respond.  The veteran did not submit any 
additional evidence.  He was subsequently provided with 60 
days to submit additional evidence following the issuance of 
the July 2004 SSOC, and he did not submit additional 
evidence.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing before the Board.  
The claims file contains his service medical records.  There 
are private medical records that the veteran has submitted.  
The Board also notes that the veteran has been afforded an 
examination.  In the examination report, the examiner noted 
that the veteran has not received treatment by VA.  The 
examiner also offered a medical opinion regarding the service 
connection claim.  Although the veteran and his 
representative have indicated that a remand is warranted in 
this case for another medical opinion, the Board finds that 
such additional development is not warranted as the medical 
opinion which is already of record is adequate to resolve the 
claim.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim, and no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

The service medical records show that the veteran was 
hospitalized in August 1949.  It was noted that the veteran 
had had rheumatic fever when he was 11 years old, which 
caused him to be in bed and lose 32 pounds.  The service 
physician went into detail about the veteran's past medical 
history between the time he was 11 years old until the time 
he entered service.  It was noted that the veteran had had 
attacks of dizziness, sweating, and faintness for the past 10 
years and stiff joints intermittently since age 16.  
Additionally, the veteran stated he had lost 15 pounds over 
the past two months.  The physician stated that the veteran 
was asymptomatic and afebrile during his entire hospital 
stay.  An electrocardiographic report showed that the 
"tracing falls within normal limits."  A chest x-ray showed 
that the heart was normal in size and configuration.  The 
veteran was seen by a cardiac physician, who confirmed the 
presence of a mitral presystolic murmur and stated that the 
veteran had early mitral stenosis.  

The veteran went before a medical board of three military 
physicians on August 10, 1949, and it was determined that the 
diagnosis was rheumatic valvulitis, inactive, with deformity 
of the mitral valve manifested by stenosis, and that it 
existed prior to service and was not aggravated by service.  
The veteran was determined to be disqualified for military 
duty as a result of the diagnosis, and he was discharged from 
service.  

Private medical records, dated from 1986 to 1996, show 
various diagnoses including cancer of the bladder, chronic 
lumbosacral strain, spinal stenosis, and other diagnoses 
unrelated to a heart disorder.  An October 1988 private 
medical record shows that the veteran reported he had had a 
heart attack while in service.  He stated he was told he had 
a murmur of the mitral valve and ulcers and was discharged 
three weeks later.  An October 1988 chest x-ray showed that 
the heart size was normal. 

In an April 2002 letter, a private physician stated that the 
veteran had been his patient for several years and that he 
had suffered from rheumatic heart disease as a child.  He 
added that it was "likely that the stress [the veteran] 
suffered in the service, including a heart attack, has 
contributed to his present disability."  

At the March 2003 personal hearing before the undersigned, 
the veteran testified that he went into the hospital while in 
service following an exercise routine, where he felt chest 
pain.  He stated that he did not go to the hospital right 
away, but was seen by sick quarters who sent him to the 
hospital for a check-up.  He stated that while he was 
hospitalized, he lost 40 pounds and was told that he would 
never work another day in his life.  He added that he was 
told he had a 50 percent disability.  The veteran testified 
that while he was hospitalized, the doctor allowed him to 
listen to the stethoscope and "the last ventricular valve 
was leaking very, very bad and you could hear it on the 
stethoscope."  The veteran described himself as being very 
weak when he was discharged from service, which he had not 
felt prior to entering service.  

The veteran testified he overheard hospital technicians 
stating that he had not passed his physical and were 
questioning whether to send him home or keep him and see what 
happens.  He stated that he had a heart attack in service.  
The veteran stated he was treated soon after his discharge 
from service, but that all the doctors had died, so he was 
unable to get the medical records.  The veteran admitted he 
had been told he had heart problems prior to service, when he 
was a child and was diagnosed with rheumatic fever.  He 
asserted that his heart problems had gotten worse while he 
was in service.  

A January 2004 VA examination report shows that the examiner 
reviewed the veteran's claims file, including the service 
medical records.  He made a detailed recording of the 
veteran's past medical history, and noted the medical opinion 
provided by the private physician.  Following examination, 
the examiner found that the veteran's current diagnosis was 
rheumatic heart disease.  He stated the veteran had moderate 
mitral regurgitation complicated by pulmonary hypertension 
and left atrial hypertension consistent with the veteran's 
history of congestive heart failure.  Regarding the history 
of the veteran's mitral valve rheumatic heart disease, the 
examiner noted that the service medical records showed that 
the veteran's final medical evaluation suggested that his 
symptoms of mitral valve disease began before his service.  
He stated that there were no records from his military 
service indicating that he had recurrent or even one episode 
of a febrile illness during his active service, although he 
noted that there were no service medical records dated prior 
to the time the veteran was hospitalized.  The examiner 
stated that the veteran did not demonstrate any evidence of 
an active inflammatory process occurring during the last 
month of his service.  The veteran's throat culture 
demonstrated colonization with alpha-hemolytic strep, but no 
evidence of active inflammatory response.  

The examiner stated that because of the lack of evidence of a 
diastolic heart murmur prior to the last medical evaluation, 
it was impossible to exclude the possibility that the 
rheumatic mitral disease progressed during active duty time.  
"If we presume a murmur was heard, it would be hard to 
explain why he was allowed into the military, and if we 
presume that no murmur was heard, then we cannot exclude the 
possibility that his valve problem actually got worse during 
his active duty."  Significantly, however, the examiner 
further noted that, "There are no clinical records from his 
year in the military that can serve as evidence of such a 
progression."  He concluded the following:

[The veteran's] current problems with 
heart failure, left atrial and pulmonary 
hypertension is either due to, or made 
worse by, his moderate mitral 
regurgitation and mild mitral stenosis.  
Our best guess is that his rheumatic 
valve disease predates his military 
service time, and there is no evidence 
that his current problems were made worse 
or made more likely to happen because of 
his military service. [emphasis added]


III.  Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2004).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. 
App. 412 (196).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

A.  Pre-existence

The Board has carefully reviewed the evidence of record, 
including the veteran's arguments, and finds that a heart 
disorder clearly and unmistakably existed prior to entrance 
into service.  

The service medical records do not include an entrance 
examination.  Therefore, there is no examination disclosing 
defects when the veteran entered active duty, and the veteran 
is entitled to a presumption of soundness.

The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 304(b), there is clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The Board finds that a heart disorder clearly and 
unmistakably pre-existed service.  The Board notes that no 
one has refuted this finding-the three service physicians, 
the veteran's private physician, or the VA examiner who 
provided the January 2004 opinion.  Rather, all the medical 
professionals are in agreement that the veteran had a heart 
disorder prior to his entrance into service.  When the 
veteran was seen in service, he reported that he had 
rheumatic fever when he was a child.  There is no basis in 
the record to question the veracity of such statement, as the 
veteran has been consistent in his report of this medical 
history of being diagnosed with rheumatic fever when he was 
11 years old, and no medical professional has expressed doubt 
as to its truth.  

The Board finds that service medical records, standing alone, 
establish by clear and unmistakable evidence that the heart 
disorder existed prior to service.  A medical board of three 
military physicians diagnosed the veteran with rheumatic 
valvulitis, inactive, with deformity of the mitral valve, 
manifested by stenosis and determined that it had existed 
prior to service.  This finding by three medical 
professionals was made contemporaneous to service, and the 
Board gives such finding high probative value.  The medical 
professionals are in the best position to make a 
determination that a disease existed prior to service and 
they are competent to make such a determination.  
Additionally, the determination is in agreement with the 
veteran's report of having rheumatic fever prior to service.  
Such finding by the board of three physicians is consistent 
with the private physician's statement that it existed prior 
to service, and the VA examiner's determination as well.  

Finally, the Board notes that the veteran conceded during his 
hearing testimony that a heart disorder existed prior to 
service.  The Board has reviewed the entire evidence of 
record and is left with the distinct opinion that the heart 
disorder clearly and unmistakably existed prior to service 
for the reasons stated above, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  

B.  Aggravation

The Board has determined that a heart disorder clearly and 
unmistakably existed prior to service.  The next question is 
whether the heart disorder was aggravated during service.  
See VAOPGCPREC 3-2003 (July 16, 2003) (to rebut the 
presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service).  

The veteran asserts that his heart disorder was aggravated in 
service, as he had a heart attack and he was medically 
discharged as a result.  

The Board has carefully reviewed the evidence of record and 
finds that the pre-existing heart disorder clearly and 
unmistakably was not aggravated during service.  The service 
medical records show that the veteran was hospitalized and 
diagnosed with rheumatic valvulitis, inactive, with deformity 
of the mitral valve, manifested by stenosis.  Following this 
hospitalization, three military physicians determined that 
the veteran's heart disorder was not aggravated during 
service.  As stated above, this finding by the three 
physicians was made contemporaneous to service, and the Board 
gives such finding high probative value.  The medical 
professionals are in the best position to make a 
determination that a disease was not aggravated in service.  
One of the three physicians had been the treating physician 
while the veteran was hospitalized.  Therefore, this 
particular physician had an opportunity to thoroughly observe 
the veteran while he was hospitalized.  In the 
hospitalization summary report, the physician stated that the 
veteran was "asymptomatic and afebrile during his entire 
hospital stay."  Thus, the finding by the board of three 
physicians is supported by the clinical findings in the 
service medical records.  

Additionally, the veteran's claims file was reviewed by a VA 
examiner in January 2004.  This examiner clearly reviewed the 
service medical records, as he reported the findings in 
relative detail in his examination report.  There, he noted 
that the clinical records from service did not show any 
evidence that the veteran's heart disorder progressed in 
service.  The Board is aware that the examiner noted that it 
could not be excluded that the valve problems "actually got 
worse during [the veteran's] active duty."  However, he then 
clarified that by pointing out that the clinical records did 
not support that finding.  Thus, any hypothesis that the 
disorder was aggravated is refuted by the objective clinical 
service medical records.  The examiner concluded that there 
was "no evidence" that the veteran's heart disorder was 
made worse during the veteran's service.  This is additional 
evidence to support the Board's determination that the heart 
disorder was not clearly and unmistakably aggravated during 
service.

The Board notes that the veteran has submitted a statement 
from a private physician, wherein he stated that it was 
"likely" that the stress the veteran suffered in service, 
"including a heart attack," had contributed to the 
veteran's present disability.  Significantly, however, this 
medical opinion is based on inaccurate facts, and for this 
reason, the Board accords little to no probative value to it.  
See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not 
bound to accept medical opinions based on history supplied by 
veteran, where history is unsupported or based on inaccurate 
factual premises); see also Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993).  There is no evidence in the 
service medical records that shows that the veteran had a 
"heart attack" in service.  While the veteran has reported 
he had one, he is not a medical professional and he is not 
competent to state that he had a heart attack in service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For 
this reason, the private physician's opinion does not 
outweigh the opinions by the three military physician's and 
that of the VA examiner in the January 2004 examination 
report.  

The veteran has also alleged that he overheard hospital 
personnel stating that he had a heart attack.  The Board 
finds such statement to be not credible.  There is no basis 
for the Board to question the clinical findings made during 
the hospitalization in service, which are silent for a 
finding or diagnosis that the veteran had a heart attack 
during service.  Therefore, the Board has accorded the 
veteran's allegation that he overheard personnel stating he 
had a heart attack no probative value.  The Court has held 
that hearsay medical evidence, as transmitted by a lay 
person, is not sufficient to support a claim because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

For the reasons stated above, the Board finds that the 
presumption of soundness at entrance is rebutted, and the 
evidence of record clearly and unmistakably shows that the 
veteran had a heart disorder prior to entering service and 
that a heart disorder was not aggravated by service.  
Accordingly, service connection for a heart disorder, to 
include myocardial infarction and rheumatic heart disease, is 
denied, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.

Because the Board has determined that the heart disorder 
existed prior to service and was not aggravated by service, 
there is no basis to consider service connection based upon 
incurrence in service.  


ORDER

Service connection for a heart disorder, to include 
myocardial infarction and rheumatic heart disease, is denied.



_____________________________________________
MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


